Citation Nr: 1007858	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral tinnitus.  

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 20005 rating decision in 
which the RO granted service connection for bilateral 
tinnitus and assigned an initial 10 percent rating and 
granted service connection for PTSD and assigned an initial 
30 percent rating.  The Veteran perfected a timely appeal.    

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 

In January 2010, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge at the RO.  A copy 
of the transcript of that hearing has been reviewed and 
associated with the claims file.  

The issue of entitlement to initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the January 5, 2010, Board hearing, the Veteran expressed 
his desire to withdraw from appellate review his claim for an 
initial rating in excess of 10 percent for service-connected 
bilateral tinnitus.  



CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to an initial rating in 
excess of 10 percent for bilateral tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing or on the 
record at a hearing at any time before the Board promulgates 
a final decision.  38 C.F.R. § 20.204 (2009).  When a veteran 
does so, the withdrawal effectively creates a situation in 
which an allegation of error of fact or law no longer exists.  
In such an instance, the Board does not have jurisdiction to 
review the appeal, and a dismissal is then appropriate.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 
20.202 (2009).  

The record reflects that the Veteran perfected a timely 
appeal of the April 2005 rating decision that granted, inter 
alia, entitlement to service connection for bilateral 
tinnitus and assigned an initial 10 percent rating.  
Thereafter, at the January 5, 2010, Board hearing, the 
Veteran expressed his desire, on the record, to withdraw this 
claim from appellate review.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of 
entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.  See 38 C.F.R. § 20.204 (b).  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
this withdrawn claim.  As such, the issue is dismissed.



ORDER

The claim for entitlement to an initial rating in excess of 
10 percent for bilateral tinnitus is dismissed.  


REMAND

With respect to the Veteran's claim for an initial rating in 
excess of 30 percent for service-connected PTSD, the Board 
has determined that further development is warranted.  

The Veteran was last examined for PTSD in December 2007.  At 
the January 5, 2010, Board hearing the Veteran's 
representative requested that the Veteran be scheduled for a 
VA examination in order to evaluate the severity of the 
Veteran's service-connected PTSD.  VA treatment records 
indicate that the Veteran's PTSD symptoms may have increased 
in severity and as such the Board finds that a VA examination 
is necessary in order to fairly evaluate the Veteran's 
service-connected PTSD.  

In addition, the Board notes that the Veteran has been 
receiving ongoing psychiatric care from the Sante Fe 
outpatient clinic.  As such, upon remand, all outstanding 
records pertaining to the Veteran's ongoing care should be 
obtained from the New Mexico VA Health Care System and all of 
its affiliated outpatient clinics.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the New Mexico VA medical 
center and all of its affiliated 
outpatient clinics since December 2009.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  Schedule the Veteran with the 
appropriate VA medical facility for the 
Veteran to be afforded the following 
examination: psychiatric examination to 
determine the severity of his PTSD.  Send 
the claims file to the examiner for 
review.  The examiner must note in the 
examination report that he/she has 
reviewed the claims file and all 
pertinent medical evidence.  All 
necessary tests should be accomplished.  
The examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD symptomatology.  The examiner 
should assess the extent of social and 
occupational impairment due solely to 
PTSD symptomatology.  Based on the 
results of the examination and a review 
of the claims file, the examiner is asked 
to answer the following questions:

(a) Does the Veteran suffer from 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term 
memory (e.g., retention of only 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and 
social relationships?

(b) Does the Veteran suffer from 
such symptoms as suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance hygiene; difficulty in 
adapting to stressful circumstances 
(including work or work-like 
setting); inability to establish and 
maintain effective relationships, 
which result in occupational and 
social impairment with deficiencies 
in most areas such as work, school, 
family relationships, judgment, 
thinking, or mood?

(c) Does the Veteran suffer from 
such symptoms as: gross impairment 
in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, which result in total 
occupational and social impairment?

A complete rationale for any opinion 
expressed should be included in the VA 
examination report.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


